On Petition for Rehearing.
PER CURIAM.
Appellant, in his petition for rehearing, criticizes the expression in the opinion at page 986: “This is the reverse of the mode of operation of plaintiff’s construction.” This expression, if applied to the entire mode of operation described in the preceding paragraphs, is too broad, and is perhaps misleading. It should be limited, as the context shows, to the specific operation of the feed arms of the two different constructions under examination. In defendant’s, the feed arm is positively stopped on contact of the feed finger with the button, and the operating link 5 thereafter completes its normal stroke. In plaintiff’s, the feed arm is not thus stopped, but is permitted to complete its normal stroke by means of the split lever and tension spring designed and functioning in the manner specifically described. It was in this limited sense that the criticized language was used. Due consideration has been given to the new arguments advanced in support of the application for rehearing. We are, however, content with the conclusion and opinion already announced and filed, except as herein modified.
The application is denied.